On the Court's own motion, defendant's appeal from the December 2017 Appellate Division order dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for reargument granted. Upon reargument, motion for leave to appeal from the December 2017 and February 2018 Appellate Division orders dismissed upon the ground that the orders sought to be appealed from do not finally determine the action within the meaning of the Constitution.